RENDERED: SEPTEMBER 25, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals

                               NO. 2019-CA-0993-MR


JOHN O. KING, II                                                       APPELLANT



                  APPEAL FROM CASEY CIRCUIT COURT
v.              HONORABLE JUDY VANCE MURPHY, JUDGE
                        ACTION NO. 17-CI-00185



JEREMY KENT LUTTRELL                                                      APPELLEE



                                      OPINION
                                     AFFIRMING

                                    ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; KRAMER AND MCNEILL, JUDGES.

KRAMER, JUDGE: John O. King, II, appeals from a September 20, 2018

judgment of the Casey Circuit Court awarding him $3,856.51 in compensatory

damages from the appellee, Jeremy Kent Luttrell. The issue in this case is whether

the trial court committed reversible error in permitting a jury to correct part of its
verdict after the jury had been, in King’s view, “partially discharged.” Upon

review, we affirm.

             In September 2016, John King entered an oral agreement to purchase

a log skidder from Jeremy Luttrell for $10,000, payable in regular installments.

Afterward, King made several payments to Luttrell after taking possession of the

skidder. However, Luttrell later declared King in default and repossessed the

skidder on May 24, 2017. The following November, King filed a complaint

against Luttrell in Casey Circuit Court, alleging Luttrell’s repossession of the

skidder was improper, amounted to conversion, and warranted compensatory and

punitive damages.

             King’s claim against Luttrell later proceeded to trial. At the

conclusion of the evidence, the trial court determined as a matter of law that at the

time Luttrell had repossessed the skidder, King still owed Luttrell $6,143.49 of the

$10,000 purchase price. Nevertheless, the question of the fair market value of the

skidder was submitted to the jury because King had also adduced evidence that he

had improved the skidder while it had been in his possession, whereas Luttrell had

adduced evidence to the contrary. Accordingly, assuming the jury found in King’s

favor regarding his conversion claim, the jury was further directed to make the

following determination regarding King’s compensatory damages:




                                         -2-
                              INSTRUCTION NO. 2

             If you found for the plaintiff in Instruction No. 1, you
             will determine from the evidence and award Plaintiff a
             sum of money based upon the fair market value of the
             plaintiff’s property at the time said property was
             converted by the defendant, less the sum of $6,143.49.

             We the Jury award the plaintiff ______________.

             Recall, King’s claim against Luttrell asked for both compensatory and

punitive damages. With that said, while all the evidence regarding King’s asserted

compensatory and punitive damages was adduced during the jury trial, the court

“bifurcated” the jury’s determinations for purposes of the parties’ closing

arguments, directing the jury to begin by only considering liability and

compensatory damages.

             After roughly an hour and a half, the jury concluded its deliberations

in those respects and returned to the courtroom. It announced it had determined

Luttrell had indeed converted King’s property.

             And, as to King’s award of compensatory damages pursuant to

“Instruction 2,” the jury returned a unanimous verdict: “$10,000.” At Luttrell’s

request the jury was polled, and each juror affirmed the verdict.

             Afterward, the trial court explained the punitive damages instruction

to the jury (“Instruction No. 3”). The parties gave closing arguments regarding

what amount, if any, King should receive in punitive damages. And, the jury left


                                         -3-
the courtroom to deliberate. Less than a minute after having left the courtroom,

however, the jury returned. The bailiff informed the judge that “one of the jurors

had a question about the amount.” The juror in question was then called to the

bench; the court and juror had a brief conversation; and, after the juror had rejoined

her peers, the court asked the parties’ counsel to approach. Whereupon, the court

explained to the parties’ counsel that the juror had stated it had not been the jury’s

intent to award King $10,000. Rather, under its understanding of “Instruction 2,”

the jury had believed it had been directed to determine the fair market value of the

skidder and that the court would determine King’s compensatory damages by

deducting $6,143.49 from that amount.

             In response, King’s counsel argued it would be improper for the jury

to alter or otherwise revisit its $10,000 compensatory damages verdict because it

“had already been polled.” Nevertheless, over King’s objection, the trial court re-

read Instruction 2 for the jury and re-polled them regarding their determination.

Subsequently, the first five re-polled jurors once again stated, “My verdict.”

However, when the sixth re-polled juror was asked, he responded: “Is this time to

change it?” Two other jurors said, “Yes,” and the juror then answered, “Not my

verdict.” Thereafter, the six remaining jurors also answered, “Not my verdict.”

             Because at least nine of the jurors had not agreed to awarding King

$10,000, the trial court directed the jurors to re-deliberate regarding Instruction 2


                                          -4-
and further instructed each juror “to hand-write in the amount that is their verdict.”

Before the jury was sent to re-deliberate, however, King’s counsel objected again

and approached the bench. The relevant part of his counsel’s ensuing dialogue

with the trial court, which forms much of the basis of the instant appeal, was as

follows:

             COUNSEL: Judge, this is absolutely untenable and
             contrary to all law. We have, you have asked this jury
             for a second time to change their mind, and –

             COURT: I’m not asking them to change their mind. It
             was brought to my attention that it was not –

             COUNSEL: Well judge, wait one second, let me finish
             and then we can talk. But if you, if you’ve already been
             polled, they cannot change their verdict. There’s law to
             that. They can appeal, that’s their only remedy, that’s the
             defendant’s only remedy, but you –

             COURT: I have a jury sitting here telling me that’s not
             what they’ve decided.

             COUNSEL: You had one person tell you that.

             COURT: And they have how many that –

             COUNSEL: It’s simple. You counseled, you counseled
             that one person, which is not on the record –

             COURT: It’s on the record.

             COUNSEL: No, no, judge. It’s not on the record.

             COURT: We’re on the record right now.

             CLERK: This is recording, yes.

                                         -5-
COUNSEL: No, no. No. We were not on the record
when you counseled with her because –

COURT: Yes, it was.

CLERK: It records this on the record. It’s just not taping
here.

COUNSEL: Okay, alright. Alright.

CLERK: It’s on the record.

COUNSEL: But now, judge. Now, now we’ve got a
hung jury. And now what you want to do, now that
we’ve got a hung jury –

COURT: You want to have this two-day trial again?

COUNSEL: Wait a sec, now, judge. The cause of doing
this is when you called that one person up here to see
what she wanted to do about this.

COURT: I did not. The bailiff informed me, the bailiff,
that I had a juror who had a question for me. I called her
over to see what her question was. She said, “Our intent
was not to award $10,000. It was $10,000 minus
$6,143.49.”

COUNSEL: This is the way it should –

COURT: I have twelve people sitting here, and I’m
going to fix it while I can before I dismiss them and they
go home. I’m not gonna have twelve people in this
county know that I awarded something that was not their
intent.

COUNSEL: Your honor, but only one person told you
that.


                            -6-
                 COURT: How many people answered, “Not my
                 verdict?”

                 LUTTRELL’S COUNSEL: Six.1

                 COURT: That’s half of our jury, and maybe more who
                 didn’t understand.

                 COUNSEL: You did, but you gave them the opportunity
                 to do that after they made a verdict.

                 COURT: I asked them for a second time, “Is this your
                 verdict?”

                 COUNSEL: One person. One person came up here –

                 COURT: Six people said, “Not my verdict.”

                 COUNSEL: Alright, judge. But now, I believe we’ve
                 got a hung jury on our hands, just as a result of doing
                 this.

                 COURT: And what do you suggest the remedy is? That
                 I keep my mouth shut and know that it is not the jury’s,
                 that it is not their decision? And carry on with it
                 knowing it is not their intent?

                 COUNSEL: Judge –

                 COURT: I’m not doing that.

                 COUNSEL: That’s not what I’m asking you to do. Once
                 the jury is in, it’s final. It cannot be changed. You can’t
                 change a verdict once you’ve polled them. You have
                 absolutely polled them.

                 COURT: And I polled them a second time –


1
    “Six” is incorrect. As indicated, seven jurors indicated that $10,000 was not their verdict.

                                                  -7-
             COUNSEL: You can’t do that.

             COURT: And they told me they made a mistake.

             COUNSEL: I’m saying the law says you cannot poll
             them a second time.

             After overruling King’s objections set forth above, the trial court then

reiterated for the jury what it was directing them to do, stating:

             Ladies and gentlemen, you are going back into this room
             with the same instruction number two. There are some of
             you who have said this verdict is not your verdict. I want
             each of you to pass this paper around and write out, “I,
             Judy Murphy, hereby vote to award X number of
             dollars,” and sign your name, front and back, if that’s
             what it takes. Go with the bailiff and make your verdict.

             Immediately thereafter, the bailiff once again informed the judge that

another juror – the foreman – wished to speak with her. The foreman was then

permitted to approach the bench in the presence of the parties’ counsel. He

explained, like the other juror who had approached earlier, that during their prior

deliberations the jury had unanimously decided only to award King “all that he had

paid” Luttrell, equaling $10,000 minus $6,143.49. Like the other juror, he further

explained the jury’s assumption was that the trial court would subtract $6,143.49

from $10,000, and award King the difference; to which, the trial court replied the

jury would do the subtracting, not the court.

             Upon hearing this, King’s counsel then commenced arguing with the

foreman:

                                          -8-
                COUNSEL: When you say it was “unanimous,” we had
                four people[2] say it was not unanimous.

                FOREMAN: I don’t think they understood.

                COUNSEL: Well, that’s what you’re saying. However,
                when you asked them about their verdict, they said “that
                was my verdict.”

                FOREMAN: You didn’t hear what was in the room, sir.
                I did.

                COUNSEL: Well, four of them came out here just a few
                minutes ago and said it was their verdict. Four of them.
                Now, we’ve got a hung jury.

                Notwithstanding, the trial court reiterated its directions to the jury and

dismissed them to re-deliberate. And, after approximately five minutes, the jury

returned with its verdict. In conformity with the trial court’s instructions, each

juror had written out his or her own name; and next to his or her name, each juror

had written the same award of compensatory damages to King: “$3,856.51.” As

to punitive damages, the jury unanimously awarded King nothing. No party opted

to poll the jury again.

                On September 20, 2018, the trial court entered a final judgment

consistent with the jury’s verdict. King later moved the trial court, pursuant to CR3




2
 Again, according to the results of the trial court’s second poll, five jurors stated, “My verdict,”
and seven jurors stated, “Not my verdict.”
3
    Kentucky Rule of Civil Procedure.

                                                 -9-
59.05, to “restore the plaintiff to the verdict of the jury under Instruction No. 2 in

the sum of $10,000, and set aside the Judgment granted to plaintiff in the sum of

$3,856.51.” The substance of his motion is discussed in greater depth below;

suffice it to say that his motion was denied, and this appeal followed.

                 Below and on appeal, despite his repeated assertions to the trial court

and jury foreman that the jury was “hung,” King has never asked for a new trial.

Instead, King contends his judgment against Luttrell should have awarded him

$10,000 in compensatory damages, rather than $3,856.51. As to why, he set forth

his reasons most succinctly in his CR 59.05 motion,4 stating in relevant part:

                 [U]pon polling of the jury on Instruction No. 2 and their
                 confirmation of the verdict, the verdict was complete as
                 to said instruction and the jury should have been
                 discharged and relieved from that portion of the case
                 pursuant to KRS[5] 29A.320(3)(f) and from any further
                 deliberation on that issue or any activity subsequent to
                 the return by the jury on Instruction No. 3 and Question
                 No. 1 including:

                 1. The unilateral discussion with a juror and later
                 foreman, outside the presence of the eleven other jurors
                 who were sitting in the jury box;

                 2. The deliberation of certain jurors in open court outside
                 the presence of those jurors who had approached the
                 bench;

                 3. The polling of the twelve jurors;

4
    King’s appellate brief reiterates the substance of his CR 59.05 motion.
5
    Kentucky Revised Statute.

                                                 -10-
             4. The instruction to the jury requiring the jury to return
             their individual hand-written monetary verdict for
             compensatory damages;

             5. The verbal orders of the Court instructing the jury to
             return to the jury room to recalculate compensatory
             damages;

             6. The return of the jury reducing the compensatory
             award from $10,000 to $3,856.51.

             We begin with the overarching thesis of King’s appeal; namely, his

contention that after a jury is polled, or after a jury is “discharged and relieved

from [a] portion of the case pursuant to KRS 29A.320(3)(f),” the jury cannot

thereafter, in the words of his counsel, “change their mind.” This, in turn, begs

three questions: (1) May a jury alter its verdict after it is polled? (2) May a jury

alter its verdict after it is discharged? And if so, (3) to what extent may a jury be

permitted to alter its verdict?

             As to the first of these questions, the answer is yes. For example, in

Bush v. Commonwealth, 839 S.W.2d 550 (Ky. 1992), the jury returned an

inconsistent verdict. Id. at 556. This error was not pointed out until after the jury

was polled and then recessed for lunch. After being informed of the error, the

foreman, without being asked, responded as to the jury’s intent. All of the jurors

nodded in agreement, and the foreman signed the verdict form. In concluding that

this procedure was proper, the Supreme Court of Kentucky noted that the “jury




                                          -11-
may be reassembled at any time to correct a verdict when the defect is obviously

one of form.” Id. (citing Curry v. Commonwealth, 406 S.W.2d 733 (Ky. 1966)).

             As to the second of these questions, the answer is another, albeit

qualified, yes. For example, in Callis v. Owensboro–Ashland Co., 551 S.W.2d
806, 808 (Ky. App. 1977), this Court determined it was not reversible error for the

trial court to recall the jurors to correct an inconsistent verdict shortly after

discharging the jurors – and before the jurors had left the courthouse – because the

error was one of form, not substance. See also Curry, 406 S.W.2d 733 (similarly

finding no error in trial court permitting jury to amend its verdict after discharging

the jury, where the jury had substantially remained in the trial court’s presence,

because the jury’s error had been one of form, not substance).

             Regarding the third question, King is correct that it is improper for a

trial court to ask a jury to “change its mind” and thus reconsider its verdict. For

example, in Jackson v. Commonwealth, 303 Ky. 25, 196 S.W.2d 865 (1946), the

defendant was charged with breaking into a warehouse and faced a penalty ranging

from one to five years’ imprisonment. After a jury returned a verdict fixing the

penalty at one year of imprisonment,

             the Commonwealth’s Attorney stated in open court that
             unless the jury should give appellant the maximum he
             would set the verdict aside and call another jury to try the
             case; that he had other charges against appellant which he
             would file away if the jury should return a verdict of five
             years’ imprisonment. . . . [T]he jury was ‘directed’ by

                                           -12-
              the attorney and ‘permitted’ by the Court to return to
              their room and ‘reconsider their verdict.’ This they did,
              and made return as follows: ‘We the jury, after hearing
              other charges brought to our knowledge against the
              defendant by two Commonwealth’s Attorneys, do
              reconsider our verdict and fix the penalty at five years in
              the penitentiary.’
Id. at 865. Upon review, it was determined that the trial court could not require the

jury to reconsider its verdict, other than for the purpose of formal correction, after

it had deliberated, returned, and read a verdict correct in form and substance. Id. at

866.

              But this case is unlike Jackson. Here, the jurors realized there was a

mistake in the verdict. After they notified the trial court of their mistake, the trial

court permitted the jury to correct their mistake; it did not direct the jury to

reconsider their verdict. And as Bush, Callis, and Curry indicate, while the jury

remains in its presence, it is proper for a trial court to allow a jury to alter its

verdict where the record brings into question what the jury’s verdict was, and what

the jury intended – thus indicating a defect of form.

              The case at bar strongly parallels Kaminski v. Bremner, Inc., 281
S.W.3d 298 (Ky. App. 2009). There, as soon as the verdict form was handed to the

judge, the foreman asked to see the verdict form again because he believed he

checked the wrong section. Thus, in open court, the foreman altered the verdict

form. The altered form reflected a verdict in favor of Bremner. The trial judge


                                           -13-
then polled the jury. Kaminski’s counsel moved for a mistrial arguing the verdict

form was irregular on its face because the foreman had changed the form in open

court, and two jurors appeared confused when asked how they voted. The trial

court denied Kaminski’s motion for a mistrial; however, it sent the jury back to

resume its deliberations with a clean verdict form. 281 S.W.3d at 301-02.

The jury deliberated for approximately two minutes and again returned a verdict in

favor of Bremner. The trial court polled the jury again, and the jurors confirmed

their votes. Kaminski again moved for a mistrial, which the trial court denied. Id.

at 303.

             In concluding that the trial court did not err in denying Kaminski's

motion for a mistrial, this Court noted that “altering a verdict form in open court is

not automatic grounds for reversal and a new trial.” Id. at 304. This Court further

concluded that, if it were to reverse and send the matter back for a new trial, it

“might be permitting a possible distortion of the true verdict and in effect might be

providing Kaminski a second day in court after the matter has been fully litigated

and finally decided.” Id. at 305.

             As in Kaminski and Bush, the error in the verdict in this case was one

of form. Jurors almost immediately notified the trial court on the record – well

before being discharged or rendering their complete verdict – that their verdict

regarding Instruction No. 2 was incorrect and that it did not reflect the jury’s


                                         -14-
intent. Thus, it was proper for the trial court to allow the jury to correct the

verdict.6

                With that said, the remaining points King raises in this appeal lack

merit. We turn to his contention that the jury’s “verdict was complete as to

[Instruction No. 2] and the jury should have been discharged and relieved from that

portion of the case pursuant to KRS 29A.320(3)(f) and from any further

deliberation on that issue or any activity subsequent to the return by the jury on

Instruction No. 3.”

                But, nothing in KRS 29A.3207 provides that polling must be deemed

complete upon the jury’s return of part of a verdict, or, that upon returning part of


6
    For parity of reasoning, see Buchanan v. Commonwealth, 399 S.W.3d 436 (Ky. 2012).

7
  In full, KRS 29A.320, which governs the duty of a jury after submission, the causes for
discharging a jury, and the procedure for rendering a verdict, provides as follows:

                (1) When the case is finally submitted to the jury, they shall retire
                for deliberation. When they retire, they shall be kept together in
                some convenient place, under the charge of an officer, until they
                agree upon a verdict or are discharged by the court, subject to the
                Supreme Court rules permitting them to separate temporarily at
                night and for their meals. The officer having them under his
                charge shall not allow any communications to be made to them,
                nor make any himself, except to ask them if they have agreed upon
                their verdict, unless by order of the court; and he shall not, before
                their verdict is rendered, communicate to any person the state of
                their deliberations, or the verdict agreed upon.

                (2) (a) The jury may be discharged by the court on account of the
                sickness of a juror, or other accident, calamity or circumstance
                requiring their discharge; or, by consent of both parties; or, after
                they have been kept together until it satisfactorily appears that
                there is no probability of their agreeing.

                                                -15-
a verdict, the jury is partially discharged. Indeed, as discussed above, our courts

have held that a jury can change the form and substance of a verdict to coincide

with its intention so long as the jury has not yet left the presence of the trial court.

Moreover, “the trial court controls the manner of polling and, so long as it is

designed to confirm whether jurors assented to the verdict as announced, it is

permissible.” Kaminski, 281 S.W.3d at 306. King’s interpretation of this statute

would thwart its purpose, which is to ensure that the announced verdict is

supported by the individual jury members. Conversely, the purpose of the statute


                 (b) Cases in which the jury are discharged without making a
                 verdict shall be tried again at such time as the court may direct.

             (3) The procedure for rendering the verdict shall be:

                 (a) When the jury have agreed on their verdict, the verdict shall
                 be written and signed by the foreman.

                 (b) When a verdict is rendered by less than the whole jury, it
                 shall be signed by all the jurors who agree to it.

                 (c) The foreman shall hand the verdict to the judge who shall
                 read the verdict and then make inquiry of the jury as to whether
                 it is their verdict.

                 (d) When the verdict is announced either party may require that
                 the jury be polled, which is done by the judge asking each juror
                 if it is his verdict.

                 (e) If more than the number of jurors required by KRS
                 29A.280, as appropriate to the type of case being tried, answers
                 in the negative, the jury must be sent out for further
                 deliberation.

                 (f) If no disagreement is expressed or, in an appropriate case,
                 an insufficient number disagree, the verdict is complete and the
                 jury shall be discharged from the case.

                                             -16-
is furthered by allowing a jury to resume deliberations when the record indicates

that the jury might be confused.

             With respect to the six additional issues King enumerated in his CR

59.05 motion and again on appeal, he classifies the first five of them on page seven

of his appellate brief as “technical” violations of KRS 29A.320. But, he cites no

authority indicating those “technical” violations could warrant changing his award

of compensatory damages from $3,856.51 to $10,000. Nor, for that matter, have

we uncovered authority indicating any such “technical” violation would otherwise

amount to more than harmless error. See CR 61.01. Lastly, with respect to his

sixth enumerated issue, we remind King that his award was not reduced by the

jury. Because it was proper for the jury to correct its verdict, he was never actually

awarded $10,000. For parity of reasoning, see Buchanan, 399 S.W.3d at 441

(“Buchanan also argues that the alterations to the jury verdict resulted in a double

jeopardy violation. Because it was proper for the jury to correct its verdict,

Buchanan was not acquitted of first-degree assault and then subsequently found

guilty of that same offense.”).

             We have reviewed the breadth of King’s arguments, none of which

indicates reversible error occurred. We therefore AFFIRM.




                                         -17-
           ALL CONCUR.



BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE:

Theodore H. Lavit          Ephraim W. Helton
Cameron C. Griffith        Danville, Kentucky
Lebanon, Kentucky




                         -18-